COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-024-CR
 
DERON DOMINIC SLOAN                                                      APPELLANT
 
                                                  V.
THE
STATE OF TEXAS                                                                STATE
                                              ----------
           FROM THE 371ST DISTRICT
COURT OF TARRANT COUNTY
 
                 MEMORANDUM
OPINION[1]
AND JUDGMENT
                                              ----------
We have
considered the AAppellant=s Motion
To Dismiss Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See id.; Tex. R. App. P.
43.2(f).
        PER
CURIAM
PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
February 5, 2009




[1]See Tex. R. App. P. 47.4.